     Case 1:17-cv-00709-AWI-HBK Document 59 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                   No. 1:17-cv-00709-AWI-HBK (PC)
12                       Plaintiff,                       ORDER PROVIDING PLAINTIFF 21 DAYS
                                                          TO RESPOND TO DEFENDANT’S MOTION
13           v.                                           TO DISMISS
14    R. MOBERT, Official Regular at CSATF
      Corcoran Prison,
15
                         Defendant.
16

17

18          Pending before the court is defendant’s motion to dismiss filed November 19, 2020.
19   (Doc. No. 57). As of the date of this Order, plaintiff has not opposed or otherwise responded to
20   that motion. (See docket). Plaintiff previously moved for appointment of counsel on March 2,
21   2020. (Doc. No. 46). That motion was denied on August 25, 2020 (Doc. No. 51) and Plaintiff’s
22   motion for reconsideration was denied on April 6, 2021. (Doc. No. 58). In the event plaintiff was
23   awaiting a ruling on his motion for reconsideration before responding to defendant’s motion to
24   dismiss, the court will provide plaintiff 21 days from date of this order to file any opposition
25   under Local rule 230(c). If no response is timely received the court will deem defendant’s motion
26   ripe for review without the benefit of a response.
27          Accordingly, it is ORDERED:
28
                                                          1
     Case 1:17-cv-00709-AWI-HBK Document 59 Filed 04/07/21 Page 2 of 2


 1            Plaintiff may file a response, if any, to defendant’s motion to dismiss (Doc. No. 57) within

 2            21 days from receipt of this order.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:      April 7, 2021
 6                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
